In an action by respondents, who are husband and wife, to recover damages for personal injuries sustained by the wife, and for loss of services sustained and jnedical expenses incurred by the husband, judgment in favor of respond*891ents, entered on the verdict of a jury, affirmed, with costs. No opinion. Hagarty, Acting P. J., Carswell, Johnston and Nolan, JJ., concur; Adel, J., dissents and votes to reverse the judgment and to dismiss the complaint, with the following memorandum: Plaintiff wife seeks to recover damages for injuries sustained as the result of the sudden stopping of a bus in which she was a passenger. Her proof not only establishes the sudden stopping, but explains the reason therefor. Giving her the most favorable inferences from the proof adduced, there is no evidence of negligence on the part of the bus driver, and no evidence from which it may reasonably be concluded that he was guilty of negligence which in any way contributed to the necessity for the sudden stop,